Citation Nr: 0935419	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-27 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1945 to February 
1965. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran was diagnosed with small cell lung cancer 
prior to his death. 

2.  The Veteran is a radiation-exposed Veteran.  He was 
assigned to a U.S. Navy vessel that was on site and 
participated in Operation Crossroads, an atmospheric nuclear 
weapons test, in July 1946.  

3.  Small cell lung cancer was a contributing cause of death. 


CONCLUSIONS OF LAW

1.  The criteria for presumptive service connection for small 
cell lung cancer in a radiation-exposed Veteran have been 
met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309, 3.311 (2008).  

2.  A disability that may be presumed to have been incurred 
in service caused or contributed substantially or materially 
to the cause of the Veteran's death.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1310 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

In October 2006, the RO received the appellant's claim for 
Dependency and Indemnity Compensation (DIC).  The appellant 
seeks benefits as the Veteran's surviving spouse.  The 
appellant contends that the Veteran's small cell lung cancer 
was caused by exposure to asbestos and radiation during his 
naval service.  

Service Connection for Lung Cancer

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer that 
are presumptively service connected specific to radiation- 
exposed Veterans.  38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be 
service connected pursuant to 38 C.F.R. § 3.311.  Third, 
service connection may be granted under 
38 C.F.R. § 3.303(d) when it is established that the disease 
diagnosed after discharge is the result of exposure to 
ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Under the first method of presumptive service connection 
based on ionizing radiation exposure, a "radiation-exposed 
Veteran" is defined by 38 C.F.R. 
§ 3.309(d)(3) as a Veteran who while serving on active duty 
or on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean on site participation in a test 
involving the atmospheric detonation of a nuclear device or 
several other activities not evident in this case.  On site 
participation means presence at the test site during the 
official operational period of an atmospheric nuclear test 
including performance of official military duties in 
connection with ships, aircraft or other equipment used in 
direct support of the nuclear test.  38 C.F.R. § 3.309 
(d)(3).  One of the official operational periods was for 
Operation Crossroads from July 1, 1946 to August 31, 1946.  
38 C.F.R. § 3.309 (d) (3) (v) (B).  

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in 38 C.F.R. § 3.309 will be 
any evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of the disease, 
and medical judgment will be exercised in making 
determinations to the effect of intercurrent injury or 
disease.  The expression "affirmative evidence to the 
contrary" will not be taken to require a conclusive showing 
but such showing as would, in sound medical reasoning and in 
the consideration of all evidence of record , support a 
conclusion that the disease was not incurred in service.  
38 C.F.R. § 3.307 (d). 

Lung cancer is among those diseases for which presumptive 
service connection is warranted under both the first and 
second methods.  38 C.F.R. § 3.309 (d) (2), 3.311 (b)(2).  

In correspondence in January 2007, the appellant submitted a 
document prepared and signed by the Personnel Officer at his 
last duty station that showed that the Veteran served aboard 
USS Butte, APA-68, from January 1946 to July 1946, and other 
vessels from July 1946 to October 1949 and from October 1954 
to July 1956.  A Naval Historical Center internet site showed 
that USS Butte was in the target vessel group for Operation 
Crossroads nuclear weapons testing in July 1946.  See Naval 
Historical Center, "Operation Crossroads: Composition of 
Joint Task Force One," www.history.navy.mil/faqs/faq76-1.htm 
(last visited Sep. 3, 2009). 

A June 2006 hospital discharge summary by the attending 
physician and associated clinical records showed that the 
Veteran was diagnosed with widely metastatic lung cancer as 
well as cancer of other organs and heart disease.  In an 
April 2007 letter, a private physician noted that he had been 
treating the Veteran since 1986 for several pulmonary 
deficits including small cell lung cancer and attributed the 
pulmonary diseases to asbestos exposure.  In September 2007, 
another private physician noted that the results of a 
bronchoscopy showed small cell lung cancer.  The physician 
noted that the Veteran had significant exposure to asbestos 
and a significant smoking history.  He further noted that 
although the disease was clearly related to smoking, the use 
of asbestos may have co-contributed to the development of 
this tumor.  Neither physician noted a review of the service 
records or acknowledged the Veteran's history of radiation 
exposure.  

The Board concludes that presumptive service connection for 
lung cancer is warranted.  Service personnel records showed 
that the Veteran served aboard a U.S. Navy vessel that was 
present and participated in the atmospheric nuclear weapons 
testing during Operation Crossroads in July 1946.  Therefore, 
the Veteran participated in a radiation risk activity and is 
a radiation-exposed Veteran.  The Veteran was diagnosed with 
widely metastatic lung cancer.  The Board considered whether 
the presumption of service connection is rebutted by the 
medical opinions that the Veteran's disease was related to 
smoking and exposure to asbestos.  The Board concludes that 
the presumption of service connection is not successfully 
rebutted.  The physicians did not challenge the timing of the 
onset of lung cancer because they attributed the cause to 
exposure to a respiratory hazard in service.  Although the 
physicians considered only the hazard reported to them, 
specifically asbestos exposure, the opinions cannot be taken 
to necessarily exclude causation by exposure to other 
hazards, specifically ionizing radiation, which VA has 
recognized as a cause for the disease.   

As the requirements for presumptive service connection for 
radiation exposed Veterans have been met, an analysis under 
the second and third methods for service connection is not 
necessary.  Furthermore, the Board need not evaluate and does 
not intimate any decision on the contended relationship 
between the Veteran's small cell lung cancer and exposure to 
asbestos in service.   





	(CONTINUED ON NEXT PAGE)

Dependency and Indemnity Compensation 

Dependency and Indemnity Compensation (DIC) may be paid to a 
surviving spouse when the Veteran dies after December 31, 
1950, was discharged under conditions other than dishonorable 
from a period of active service, and died of a service-
connected disability.  38 U.S.C.A. § 1310. 

In order to establish service connection for the cause of the 
Veteran's death, there must be a service-connected disability 
that was the principal or a contributory cause of death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected 
disability will be considered the principal (primary) cause 
of death when such disability, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death.  38 C.F.R. § 3.312(b).  A service-connected disability 
will be considered a contributory cause of death when such 
disability contributed substantially, or combined to cause 
death, that is, when a causal (not just a casual) connection 
is shown.  38 C.F.R. § 3.312(c).

The Veteran died on June [redacted], 2006.  The cause of death listed 
on the death certificate was respiratory failure as a 
consequence of pneumonia and lung cancer.   Service personnel 
records showed that the Veteran served in the U.S. Navy and 
was transferred to the Fleet Reserve after twenty years of 
active service.  Therefore, his discharge was under honorable 
conditions.  

As the Board finds that lung cancer is a service-connected 
disability, entitlement to DIC is warranted.  






ORDER

Service connection for lung cancer is granted.  

Entitlement to Dependency and Indemnity Compensation (DIC) is 
granted, subject to the legal criteria governing the payment 
of monetary benefits.



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


